DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of priority under 35 U.S.C. 120 of prior filed Application No. 13/720,438 is acknowledged and accepted.

Drawings


The drawings with 9 Sheets of Figs. 1-10 received on 10/17/2018 are acknowledged. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mask recited in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:
- “Embodiments related near-eye display devices having angularly multiplexed holograms are disclosed. One disclosed embodiment provides a near-eye display --.
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “positioning a mask between a laser providing the laser light and the master hologram, wherein openings of the mask are positioned in a same location during the forming of the first holographic recording and the forming of the second 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1-10, as best understood, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of manufacturing a waveguide for a near-eye display device” in the preamble and describes forming first and second holographic recordings at a light coupling interface of the waveguide in the body of the claim in lines 3-9. It is not clear if the method pertains to manufacturing a waveguide or manufacturing a multiplexed holographic grating for a waveguide. For the purpose of examination, the method is taken to be manufacturing a multiplexed holographic grating for a waveguide.
Claims 2-10 are dependent on Claim 1 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,3,7,8,11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2004/0141217 A1, hereafter Endo) in view of Mok et al (WO97/01133, hereafter Mok, of record).

Regarding Claim 1,  Endo teaches (figs 1,7-9) a method of manufacturing a waveguide (prism 6, p30, lines 2-10, prism is a waveguide where light reflects back and forth as in fig 1 due to total internal reflection, prism 6 has a holographic optical element 4 (HOE 4) at a light coupling interface which couples light out of the prism 4 to the user’s eye 5, and hoe 4 is a volume phase hologram, p30, lines 2-10) for a near-eye display device (image display apparatus in the shape of eyeglasses, p30, lines 2-10), the method comprising: 

forming a second holographic recording (second session of exposure, interference fringes recorded on photopolymer layer, p46, lines 12-17, light beams represented by dashed lines) at the light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism into the user’s eye 5) of the waveguide (prism 6, p30, lines 2-10) in spatially overlapping (interference fringe patterns are doubly recorded, p46, lines 18-24, the fringe patterns are spatially overlapping because of the double exposure at the same spatial location on the hologram substrate 6a) relation to the first holographic recording (first session of exposure, interference fringes recorded on photopolymer layer, p46, lines 9-13, light beams represented by solid lines)  via laser light (laser light source S0, p44, lines 1-5) directed at a second, different angle (angle made by one of light beams represented by dashed lines which impinge on hologram substrate 6a, fig 8,9, light from P2,Q2 in fig 9) relative to the light coupling interface (light coupling 
	However Endo does not teach
forming a first holographic recording by reproducing a master hologram and forming a second holographic recording by reproducing the master hologram.
	Endo and Mok are related as holographic recording.
	Mok teaches (fig 3b)
forming a first holographic recording (exposing holographic medium 310 to replicating read beam 316, pg 24, lines 14-18) by reproducing (interference patterns between diffracted and transmitted beams are recorded, pg 24, lines 14-19) a master hologram (master medium 300, pg23, lines 3-7, master medium 300 with multiplexed holograms, pg 23, lines 18-21) and forming a second holographic recording (exposing holographic medium 310 to replicating read beam 318, pg 24, lines 14-18) by reproducing the master hologram (master medium 300, pg23, lines 3-7, master medium 300 with multiplexed holograms, pg 23, lines 18-21) (replicating beams are different from another with respect to an incident angle associated with an angularly multiplexed hologram, pg 23, lines 18-26).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo to include the teachings of Mok such that forming a first holographic recording by reproducing a master hologram and forming a second holographic recording by reproducing the master hologram for the purpose of utilizing the ability of volume multiplexing of volume 

Regarding Claim 3 , Endo-Mok teach the method of claim 1, further comprising forming one or more additional holographic recordings (plurality of replicating read beams are used, pg 23, lines 7-11, two are shown as 316 and 318 but there are more in the plurality which lead to additional holographic recordings), each additional holographic recording being recorded by laser beams (replicating read beams such as 316, 318) having at a different incident angle (incident angle corresponding to the particular angularly multiplexed hologram, pg 23, lines 23-26) relative to other holographic recordings.  

Regarding Claim 7, Endo-Mok teach the method of claim 1, wherein the forming of the first holographic recording (exposing holographic medium 310 to replicating read beam 316, pg 24, lines 14-18, Mok) and the forming of the second holographic recording (exposing holographic medium 310 to replicating read beam 318, pg 24, lines 14-18) are temporally overlapping (exposing simultaneously to replicating read beams 316,318, pg 24, lines 14-16).  

Regarding Claim 8, Endo-Mok teach the method of claim 1.
	However Endo-Mok do not teach
wherein the forming of the first holographic recording and the forming of the second holographic recording are performed sequentially.  
Endo-Mok do not explicitly disclose the forming of the first holographic recording and the forming of the second holographic recording are performed sequentially, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the forming of the first holographic recording and the forming of the second holographic recording are performed sequentially since the forming of the first holographic recording and the forming of the second holographic recording are performed temporally overlapping is disclosed and there are a finite potential ways in which the recordings can happen (two ways, either time sequentially or simultaneously).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Endo-Mok to have the forming of the first holographic recording and the forming of the second holographic recording are performed sequentially for the purpose of saving production time.

Regarding Claim 11, Endo teaches (figs 1,7-9) a waveguide (prism 6, p30, lines 2-10, prism is a waveguide where light reflects back and forth as in fig 1 due to total internal reflection, prism 6 has a holographic optical element 4 (HOE 4) at a light coupling interface which couples light out of the prism 4 to the user’s eye 5, and hoe 4 is a 
a light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism into the user’s eye 5); 
a first holographic recording (first session of exposure, interference fringes recorded on photopolymer layer, p46, lines 9-13, light beams represented by solid lines) at the light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism into the user’s eye 5), the first holographic recording (first session of exposure, interference fringes recorded on photopolymer layer, p46, lines 9-13, light beams represented by solid lines); 
a second holographic recording (second session of exposure, interference fringes recorded on photopolymer layer, p46, lines 12-17, light beams represented by dashed lines)  at the light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism into the user’s eye 5); and angularly offset (angle made by one of light beams represented by solid lines which impinge on hologram substrate 6a, fig 8,9, light from P1,Q1 in fig 9 for first holographic recording is different from angle made by one of light beams represented by dashed lines which impinge on hologram substrate 6a, fig 8,9, light from P2,Q2 in fig 9) relative to the first holographic recording (first session of exposure, interference fringes recorded on photopolymer layer, p46, lines 9-13, light beams represented by solid lines); and 

However Endo does not teach
the first holographic recording comprising a reproduction of a master hologram
the second holographic recording comprising another reproduction of the master hologram angularly offset relative to the first holographic recording.
	Endo and Mok are related as holographic recording.
	Mok teaches (fig 3b),
the first holographic recording (exposing holographic medium 310 to replicating read beam 316, pg 24, lines 14-18) comprising a reproduction (interference patterns between diffracted and transmitted beams are recorded, pg 24, lines 14-19) of a master hologram (master medium 300, pg23, lines 3-7, master medium 300 with multiplexed holograms, pg 23, lines 18-21)and
the second holographic recording (exposing holographic medium 310 to replicating read beam 318, pg 24, lines 14-18) comprising another reproduction of the master hologram (master medium 300, pg23, lines 3-7, master medium 300 with multiplexed holograms, pg 23, lines 18-21) angularly offset (replicating beams are different from another with respect to an incident angle associated with an angularly multiplexed hologram, pg 23, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo to include the teachings of Mok such that the first holographic recording comprising a reproduction of a master hologram and the second holographic recording comprising another reproduction of the master hologram angularly offset relative to the first holographic recording for the purpose of utilizing the ability of volume multiplexing of volume holograms with a simple optical system and easy operation (pg 24, lines 29-30, pg 25, lines 1-8).

Regarding Claim 12, Endo-Mok teach the waveguide of claim 11, 
further comprising one or more additional holographic recordings (plurality of replicating read beams are used, pg 23, lines 7-11, two are shown as 316 and 318 but there are more in the plurality which lead to additional holographic recordings, Mok), each additional holographic recording (recording corresponding to one of the other read beams of the set of read beams comprising 316,318 and more) comprising another reproduction of the master hologram (master medium 300, pg23, lines 3-7, master medium 300 with multiplexed holograms, pg 23, lines 18-21) angularly offset (incident angle corresponding to the particular angularly multiplexed hologram, pg 23, lines 23-26)  relative to the first holographic recording (exposing holographic medium 310 to replicating read beam 316, pg 24, lines 14-18) and the second holographic recording (exposing holographic medium 310 to replicating read beam 318, pg 24, lines 14-18), .  









Claim  2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2004/0141217 A1, hereafter Endo) in view of Mok et al (WO97/01133, hereafter Mok, of record) as applied to claim 1 and further in view of El Hafidi et al (US 7,248,556 B1, hereafter El Hafidi).


Regarding Claim 2 , Endo-Mok teach the  method of claim 1.
However Endo-Mok do not teach
further comprising positioning a mask between a laser providing the laser light and the master hologram, wherein openings of the mask are positioned in a same location during the forming of the first holographic recording and the forming of the second holographic recording.  
El Hafidi and Endo-Mok are related as holographic recording utilizing master hologram.
El Hafidi teaches (fig 4),
further comprising positioning a mask (dynamic slit 130, col 6, lines 58-64) between a laser (laser providing laser beam 415, col 6, lines 64-67) providing the laser 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo-Mok to include the teachings of El Hafidi such that further comprising positioning a mask between a laser providing the laser light and the master hologram, wherein openings of the mask are positioned in a same location during the forming of the first holographic recording and the forming of the second holographic recording for the purpose of providing duplication of a multiplexed hologram without adding noise and deteriorating the process (col 5, lines 46-50).
However Endo-Mok-El Hafidi do not teach mask is between laser and master hologram.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have mask between laser and master hologram since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  A person of ordinary skill in the art would .

Claims  4,5, 13,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2004/0141217 A1, hereafter Endo) in view of Mok et al (WO97/01133, hereafter Mok, of record) as applied to claims 1,11 and further in view of Levola (US 2010/0321781 A1, of record, hereafter Levola).

Regarding Claim 4, Endo-Mok teach the method of claim 1, wherein the light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism 6 into the user’s eye 5, Endo) is an output grating (HOE 4 is an output grating as light couples out from the prism 6) comprising angularly multiplexed holograms (replicating beams are different form another with respect to an incident angle associated with an angularly multiplexed hologram, pg 23, lines 18-26, Mok and hence the replicated hologram is an angularly multiplexed hologram).
However Endo-Mok do not teach 
an input grating on a waveguide.  
Endo-Mok and Levola are related as waveguides with gratings.
	Levola teaches (fig 1)
an input grating (input grating 10, p42, lines 1-4) on a waveguide (substrate 7, p43, lines 1-4).

	However Endo-Mok-Levola do not teach the method further comprising forming an input grating comprising angularly multiplexed holograms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an input grating comprising angularly multiplexed holograms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). A person of ordinary skill in the art would have been motivated to have 
an input grating comprising angularly multiplexed holograms for the purpose of 
increasing the number of  incident angles of light from the image source.

Regarding Claim 5 , Endo-Mok-Levola teach the method of claim 4, wherein the output grating (HOE 4 is an output grating as light couples out from the prism 6, Endo, output grating 30, p42, lines 1-4, Levola) is a first grating and the input grating (input grating 10, Levola) is a second grating, the method further comprising forming a third grating (crossed grating 20, p42, lines 1-4).  

Regarding Claim 13, Endo-Mok teach the waveguide of claim 11, wherein the light coupling interface (light coupling interface where hologram substrate 6a  is located, p46, lines 1-3 and where the HOE 4 will be formed and couples light out of the prism 6 into comprising angularly multiplexed holograms (replicating beams are different form another with respect to an incident angle associated with an angularly multiplexed hologram, pg 23, lines 18-26, Mok and hence the replicated hologram is an angularly multiplexed hologram).
However Endo-Mok do not teach 
an input grating on a waveguide.  
Endo-Mok and Levola are related as waveguides with gratings.
	Levola teaches (fig 1)
an input grating (input grating 10, p42, lines 1-4) on a waveguide (substrate 7, p43, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo-Mok to include the teachings of Levola such that further comprising an input grating on a waveguide for the purpose of utilizing a method for beam expanding (p8, lines 1-2).
	However Endo-Mok-Levola do not teach the waveguide further comprising an input grating comprising angularly multiplexed holograms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an input grating comprising angularly multiplexed holograms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). A person of ordinary skill in the art would have been motivated to have 
an input grating comprising angularly multiplexed holograms for the purpose of 


Regarding Claim 14, Endo-Mok-Levola teach the waveguide of claim 13, wherein the output grating (HOE 4 is an output grating as light couples out from the prism 6, Endo, output grating 30, p42, lines 1-4, Levola) is a first grating and the input grating (input grating 10, Levola) is a second grating, the waveguide further comprising a third grating (crossed grating 20, p42, lines 1-4).  

Claims  6,15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2004/0141217 A1, hereafter Endo) in view of Mok et al (WO97/01133, hereafter Mok, of record) as applied to claims 1,11 and further in view of Robbins (US 8233204 B1, hereafter Robbins).

Regarding Claim 6, Endo-Mok teach the method of claim 1.
However Endo-Mok do not teach
wherein the light coupling interface provides a field of view of 20 degrees or greater. 
Endo-Mok and Robbins are related as waveguides with holograms.
	Robbins teaches (fig 8D)
wherein the light coupling interface provides a field of view of 20 degrees or greater (field of view of 60 degrees with three holograms, col 5, lines 39-50). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo-Mok to include the teachings of Robbins such that wherein the light coupling interface provides a field of 

Regarding Claim 15, Endo-Mok teach the waveguide of claim 11.
However Endo-Mok do not teach
wherein the light coupling interface provides a field of view of 20 degrees or greater. 
Endo-Mok and Robbins are related as waveguides with holograms.
	Robbins teaches (fig 8D)
wherein the light coupling interface provides a field of view of 20 degrees or greater (field of view of 60 degrees with three holograms, col 5, lines 39-50). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo-Mok to include the teachings of Robbins such that wherein the light coupling interface provides a field of view of 20 degrees or greater for the purpose of utilizing a method for having a wide angle of view (col 4, lines 18-23).

Claim  9, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2004/0141217 A1, hereafter Endo) in view of Mok et al (WO97/01133, hereafter Mok, of record) as applied to claim 1 and further in view of Billmers et al (US 7355,768 B1, hereafter Billmers).

Regarding Claim 9, Endo-Mok teach the method of claim 1.
However Endo-Mok do not teach

	Endo-Mok and Billmers are related as holographic recording with different angles.
	Billmers teaches a holographic element (col 1, lines 54-55),
wherein the first holographic recording (series of multiplexed gratings, col 1, lines 54-61, one of the multiplexed grating is taken to be the first holographic recording) and the second holographic recording (series of multiplexed gratings, col 1, lines 54-61, another one of the multiplexed grating is taken to be the second holographic recording) are angularly separated (series of gratings designed to accept different and successive ranges of angles, col 1, lines 58-61 and hence the gratings are angularly separated) such that an angular bandwidth (range of accepting angles) of the first holographic recording (series of multiplexed gratings, col 1, lines 54-61, one of the multiplexed grating is taken to be the first holographic recording)  does not overlap with an angular bandwidth (range of accepting angles) of the second holographic recording (series of multiplexed gratings, col 1, lines 54-61, another one of the multiplexed grating is taken to be the second holographic recording) (Now as the gratings in the multiplexed holographic element accept different angles, the gratings have different angular bandwidth).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo-Mok to include the teachings of Billmers such that wherein the first holographic recording and the second .
Allowable Subject Matter
Claims 10,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 17 is allowed over the cited art of record for instance (US 2004/0141217 A1, WO 97/01133) for at least the reason that the cited art of record fails to teach or reasonably suggest a method of manufacturing a waveguide for a near-eye display device, the method in combination with limitations in Lines 1-4 of the claim, comprising:
“wherein each holographic recording is formed with an angular bandwidth that is narrower than a range of angles of light from an image source to provide a field of view narrower than the range of angles of light from the image source, and wherein the first holographic recording and the second holographic recording are configured to simultaneously diffract light received from the image source to produce angularly separated diffraction peaks from the light received from the image source, such that the first holographic recording and the second holographic recording have a combined angular bandwidth greater than the angular bandwidth of each individual hologram to provide a combined field of view with a wider angular width than the field of view of each individual hologram.”.
Claims 18-20 are dependent on Claim 17 and hence are allowable for at least the same reasons Claim 17 is allowable.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





J.V.D
Jyotsna V Dabbi									1/28/2021Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872